Citation Nr: 0719868	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 1, 1993 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant, G.Z., B.C., A.Z and E.Z.



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.  He died in December 1981; the appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by which the RO 
granted service connection for the cause of the veteran's 
death effective date of June 1, 1993.  The appellant is 
contesting the effective date assigned.  

The appellant presented personal testimony before the 
undersigned Acting Veterans Law Judge at a hearing which was 
conducted in Washington, DC in March 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.  At that time, the appellant 
submitted additional evidence directly to the Board along 
with a written and oral waiver of consideration of that 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2006); see also 
the hearing transcript, page 5.

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  A claim for entitlement to service connection for the 
cause of the veteran's death was not received within a month 
of the veteran's death in December 1981.  

2.  The appellant did not file a claim for entitlement to 
service connection for the cause of the veteran's death prior 
to June 1, 1993.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 1993 
for the award of service connection for the cause of the 
veteran's death have not been met. 
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 
(c)(2)(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an earlier effective date for the grant 
of service connection for the cause of the veteran's death.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the appellant was informed of VA's duty to assist 
her in the development of her claim in a letter dated June 5, 
2001, whereby the appellant was advised of the provisions of 
the VCAA.  Moreover, pursuant to the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the appellant 
was provided notice as to effective date in a letter from the 
RO dated October 17, 2006.  The October 2006 letter 
instructed the appellant that effective date determinations 
are based upon "when we receive a claim."  The appellant 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  All of the other Dingess 
elements are irrelevant to her case.  

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  In any event, as 
explained below, the outcome of the appellant's appeal as to 
this earlier effective date issue hinges on evidence which is 
already in the file.  The appellant has not indicated there 
is any outstanding evidence relevant to this claim.  No 
amount of additional evidentiary development would change the 
outcome of this case; therefore the Board finds the VCAA's 
duty to assist is inapplicable to this case.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  
In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant has been accorded ample 
opportunity to present evidence and argument on this matter.  
Indeed, the veteran testified regarding this matter at a 
hearing before a Hearing Officer at the RO in September 2005, 
and she testified at a hearing in Washington, D.C. before the 
undersigned Acting Veterans Law Judge in March 2007.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award for compensation benefits shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2006).

Applicable law and VA regulations provide that the effective 
date for an award of service-connected death after separation 
from service, as in this case, shall be the first day of the 
month in which the veteran's death occurred if the claim is 
received within one year after the date of death; otherwise, 
date of the receipt of the claim.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(c)(2) (2006).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2005).  The term "claim" or "application" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2006). 

Analysis

The RO has established service connection for the cause of 
the veteran's death from June 1, 1993 based on the 
appellant's application for Dependency and Indemnity 
Compensation (DIC) benefits.  

The Board's inquiry is thus limited to identifying whether a 
claim of entitlement to service connection for the cause of 
the veteran's death was filed before the current effective 
date of the award in question, namely June 1, 1993.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].  

After a careful review of the record, the date stamp on the 
document upon which the RO based its decision to assign the 
date June 1, 1993 for the award of service connection for the 
cause of the veteran's death is actually May 12, 1993.  See 
the June 2005 statement of the case at page 25.  However, 
review of that document demonstrates that the appellant 
specifically checked the box for "no" when asked whether 
she was claiming the veteran's death was due to service.  
Although statements from claimants must be liberally 
construed, see EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
the Board is not required to conjure up issues that were not 
raised by the appellant.  See Brannon v. West, 12 Vet. App. 
32 (1998).  Indeed, the Court has specifically declined to 
construe a document as an informal claim for service 
connection for the cause of the veteran's death where the 
appellant checked the box for "no" regarding service 
connection for the cause of the veteran's death.  See Rivera 
v. Nicholson, U.S. Vet. App. No. 03-628 (April 8, 2005).  The 
Board notes Rivera is a single judge memorandum decision; 
however, see Bethea v. Derwinski, 252, 254 (1992) [a non-
precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  

Subsequent to the May 12, 1993 application for DIC benefits 
where the appellant indicated she did not seek service 
connection for the cause of the veteran's death, the 
appellant did not claim that the veteran's death was related 
to service until years past the currently-assigned effective 
date of June 1, 1993.  Accordingly, the Board cannot grant an 
effective date prior to June 1, 1993 in the instant case.  

The appellant has made a number of arguments with respect to 
the instant appeal.  The first is that her January 28, 1982 
application for burial benefits should be construed as 
"claim" for the cause of the veteran's death.  See the 
March 2007 hearing transcript, page 3.  However, the 
appellant made no indication in this document that she felt 
the veteran's death was a result of service.  See EF and 
Brannon, supra.  Accordingly, this correspondence cannot be 
by any stretch of the imagination be construed as a claim of 
entitlement to service connection for the cause of the 
veteran's death.  See 38 C.F.R. § 3.155 (2006); see also 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [a claim must 
identify the benefit sought].  

The appellant also points to a February 26, 1982 letter from 
the RO indicating that "the evidence does not show that the 
veteran's death was due to a service-connected condition."  
However, this letter was in response to the appellant's prior 
claim for burial benefits.  As detailed above, she did not 
indicate that she wanted service connection for the cause of 
the veteran's death at that time.  So there was no "claim," 
informal or formal, which resulted in the February 1982 
statement from the RO concerning cause of cause.  In any 
event, though the RO may have made a statement regarding the 
evidence for such a claim, the appellant made no statement 
indicating her disagreement with the RO's determination that 
the veteran's death was not related to service, or indicating 
she would like to seek service connection for the cause of 
the veteran's death in response.  Her lack of reply indicates 
that she was not seeking such benefits at that time.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

The appellant additionally argues that she was misinformed by 
a VA employee in January 1982, who told her she was not 
eligible for service connection for the cause of the 
veteran's death because of his receipt of Social Security 
benefits.  See the March 2007 hearing transcript, pages 3-4.

The Board finds the appellant's statement, which is 
unsupported by any objective evidence of record, to be 
incredible.  Moreover, even assuming that a VA employee gave 
the appellant erroneous or bad advice about her eligibility 
for benefits, the Court has made clear on numerous occasions 
that "erroneous advice given by a government employee cannot 
be used to estop the government from denying benefits."  See 
Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Bone v. Brown, 
9 Vet. App. 446, 448-49 (1996); Owings v. Brown, 8 Vet. App. 
17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  
Accordingly, this contention of the appellant also fails.

The Board has considered the appellant's assertions to the 
effect that she did not understand the process of filing for 
service connection for the cause of the veteran's death and 
therefore failed to file a claim.  See the March 2007 hearing 
transcript, page 13.  Questions of her credibility 
notwithstanding, the Board notes that ignorance cannot be 
used as an excuse.  In Morris v. Derwinski, 1 Vet. App. 261 
(1991), the Court held that an appellant's abandonment of his 
claim based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  As 
the Court in Morris noted, the United States Supreme Court 
has held that individuals dealing with the Government are 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  So it is in this case.

Finally, the appellant appears to be raising an argument 
couched in equity in that she contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for the cause of the veteran's death when the 
veteran's date of death was well before the date of the grant 
of benefits.  See the March 2007 hearing transcript, page 6.  
Though certainly sympathetic to the appellant's position, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board has decided this case based on its application of 
this law to the pertinent facts.

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds an effective date prior to June 1, 1993 is not 
assignable for service connection for the cause of the 
veteran's death as a matter of law.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  The benefit sought on 
appeal is accordingly denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than June 1, 1993 
for the grant of service connection for the cause of the 
veteran's death is denied.



____________________________________________
C. Kedem
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


